Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Comptroller which denied petitioner’s application for accidental disability retirement benefits.
The Comptroller denied petitioner’s application for accidental disability retirement benefits based upon his finding that petitioner was not permanently incapacitated from the performance of his duties as a correction officer. There is substantial medical evidence in the record to support this determination. The existence of conflicting medical evidence does not change this fact. It was the responsibility of the Comptroller to evaluate the conflicting medical evidence and he was free to accord more weight to the evidence he found most credible. The determination must therefore be confirmed.
Cardona, P. J., Mercure, White, Peters and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.